Title: From John Adams to United States Senate, 29 January 1799
From: Adams, John
To: United States Senate



Gentlemen of the Senate
January 29. 1799

I nominate the Gentlemen contained in this List, for the offices in the Navy sett against their Names


John AdamsList of Commissioned Officers, in the Navy of the United States, appointed by the President, during the Recess of the Senate—in 1798—Rank Names  Residence  In what vessel EmployedCaptains in the NavyAlexander MurrayPennsylvaniaMontezumaThomas TingeyNew JerseyGanges
Jonathan ChapmanMassachusetts24 gun Vessel, building at BostonGeorge CrossSouth CarolinaVessel building at CharlestonPatrick FletcherMassachusettsGeorge WashingtonSamuel BarronVirginiaRichmondMoses BrownMassachusettsMerrimackMoses TryonConnecticutConnecticutLieutenants in the NavyWilliam BainbridgeNew YorkCharles C RussellMassachusettsHeraldAmbross ShirleyMarylandConstellationJohn ShawdittoMontezumaM. Simmons BunburydittodittoJohn McReaVirginiaNorfolkThomas CalvertdittodittoRobert W. HamiltonNew YorkConstitutionJohn CruftMassachusettsNow absentLloyd S. DaubenyNew YorkMichl Titcomb juniorMassachusettsMerrimackSamuel ChasedittodittoJames BoushVirginiaRichmondWilson JacobsRhode IslandGeo: WashingtonJohn WarnerdittodittoJohn BallardVirginia  RichmondZachariah RhodesRhode IslandGeorge WashingtonJames BurnsMaryland, say}GangesPennsylvaniaJohn ArcherMarylandConstellationBenjn. HillarMassachusettsPickeringHenry KenyonPennsylvaniaSurgeonsThomas RowlandMarylandBaltimoreThomas ReynoldsVirginiaRichmondJeffrey D. ShallyMarylandMontezumaNathaniel BradstreetMassachusettsMerrimackJoseph LeeRhode IslandGeo WashingtonJohn K. ReadVirginiaNorfolkSurgeon’s MatesHanson CatlettMarylandMontezuma
Henry WellsdittoBaltimoreThos. O.H. CarpenterRhode IslandGeo: WashingtonBenjamin ShurtleffMassachusettsMerrimack